Citation Nr: 0842674	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from October 23, 2003.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the PTSD rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.


FINDING OF FACT

The veteran's PTSD is evidenced by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a higher initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, well before the AOJ's adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran contends that he is entitled to a higher initial 
rating for his PTSD.  The veteran contends that his 
disability picture more nearly approximates that of a 50 
percent rating.  

A statement dated in February 2004 from the veteran's wife 
indicates the symptoms that the veteran experienced.  The 
veteran's symptoms included trouble sleeping through the 
night; anxiety in social situations; fear of hospitals and 
doctors' offices; an inability to handle stress; difficulty 
controlling anger; and an exaggerated startle response.  The 
veteran had had a history of legal troubles.  The veteran was 
reported to work with his father and brother, because other 
jobs were too stressful.  His wife's letter indicates that 
the veteran has been employed with his father and brother 
since 1979.

The veteran was afforded a VA examination in April 2005.  His 
claims file was reviewed.  The veteran reported that he had 
difficulty with intimacy and making friendships; he only had 
a few friends.  He reported that he stayed to himself, and 
had lost interest in fishing.  He complained of having bad 
dreams, which caused him to wake up in a sweat.  He reported 
that his wife did not sleep with him anymore because he 
fought and scratched in his sleep.  He reported only sleeping 
about three to four hours each night.  The veteran also 
reported that he had problems with anger, which is why he 
worked for his family, because of his temper.  He reported 
that his work for his family mostly involved working by 
himself.  He reported having difficulty getting along with 
other people.  He also reported himself to be hypervigilant, 
and was always aware of his surroundings.  He reported having 
a startle response in the past, which had been exaggerated, 
when reacting to noise.  He reported prior legal history in 
the 1970s for smoking marijuana.  
On examination, the veteran was dressed casually, and was 
cooperative during the interview.  His mood was reported to 
be mostly unhappy.  His affect was mildly depressed and 
appropriate to context.  His speech was clear; the rate, 
volume, and tone were normal.  His thought process had no 
loosening of association or flight of ideation.  His thought 
content included intrusive thoughts about Vietnam.  He denied 
hallucinations, and was not delusional.  He denied suicidal 
ideation.  His insight and judgment were deemed fair.  He was 
oriented to person, time, place, or situation.  He could 
recall three out of three words after a minute; short and 
long-term memory were deemed intact.  He had a difficult time 
spelling the word "world" backwards.  His Global Assessment 
of Functioning (GAF) score was 55.  The examiner opined that 
his GAF score was consistent with moderate symptoms.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD 
claim as a claim for a higher evaluation of the original 
award, effective from October 23, 2003, the date of award of 
service connection.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.) 

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

Here, the evidence shows that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating, and that a higher 
rating is not warranted at any time since the award of 
service connection.  38 C.F.R. § 4.7.  

The evidence shows that the veteran has occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  The veteran 
has reported that he only works with his family, as he has 
difficulty getting along with others.  The Board notes that 
at the VA examination in April 2005, the veteran reported a 
depressed mood, and chronic sleep impairment.  His wife's 
February 2004 statement showed that he had anxiety.  The 
veteran has not reported suspiciousness, but has reported an 
exaggerated startle response, which could indicate 
suspiciousness, and difficulty getting along with others.  
The veteran has not reported any memory loss.  

The evidence does not show that the veteran has occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran did not have a flattened affect at the VA 
examination.  At the examination, he did not have 
circumstantial, circumlocutory, or stereotyped speech.  He 
has not reported panic attacks.  No impairment of memory has 
been reported; short and long-term memory were deemed intact 
at the VA examination.  He did not have impaired judgment at 
the VA examination; it was deemed fair.  He did not report 
disturbances of motivation and mood, although he did report 
his mood as mostly unhappy at the VA examination.  The 
veteran indicated that he had a few friends and could only 
work with his family; therefore he did have difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the evidence does not show that he 
had deficiencies in most areas; he had deficiencies in only 
one area.  Nor does the evidence show that the veteran has 
occupational and social impairment, with reduced reliability 
and productivity.  The veteran has been employed since 1979, 
and there is no indication that he has reduced reliability 
and productivity.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the veteran are best described by the criteria 
for the 30 percent rating.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the veteran's GAF score was 55.  According 
to the DSM-IV, a GAF score of 51-60 is indicative of moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  The Board finds that 
the veteran's GAF score of 55 coincides with his stated 
symptoms and a rating of 30 percent, as discussed above.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the veteran's PTSD has an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
very problems reported by the veteran are specifically 
contemplated by the criteria discussed above.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher initial rating for PTSD is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


